RECOMMENDED FOR FULL-TEXT PUBLICATION
                                Pursuant to Sixth Circuit Rule 206
                                       File Name: 08a0068p.06

                    UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT
                                     _________________


                                                     X
                               Plaintiff-Appellant, -
 DARLINGTON AMADASU,
                                                      -
                                                      -
                                                      -
                                                          No. 07-4116
          v.
                                                      ,
                                                       >
 MERCY FRANCISCAN HOSPITAL, Western Hills;            -
                                                      -
                                                      -
 MERCY FRANCISCAN HOSPITAL, Mt. Airy; STEVEN

                                                      -
 GRINNELL; JUNE BRONHERT; JUDY DALEIDEN;

                                                      -
 CONNIE MCCOY; JANE DOE(S), Nurses; CHARLES

                            Defendants-Appellees. -
 LEUBECK; RAVI B. BERRY,
                                                      -
                                                     N
                      Appeal from the United States District Court
                     for the Southern District of Ohio at Cincinnati.
                    No. 01-00182—S. Arthur Spiegel, District Judge.
                                  Submitted: November 8, 2007
                              Decided and Filed: February 8, 2008
                   Before: KENNEDY, MARTIN, and COLE, Circuit Judges.
                                       ________________
                                             PRO SE
Darlington Amadasu, Cincinnati, Ohio, pro se.
                                       ________________
                                           COUNSEL
Karen A. Carroll, RENDIGS FRY KIELY & DENNIS LLP, Cincinnati, Ohio, Deborah R. Lydon,
Jennifer Orr Mitchell, DINSMORE & SHOHL, Cincinnati, Ohio, for Appellees.
                                       _________________
                                           OPINION
                                       _________________
         BOYCE F. MARTIN, JR., Circuit Judge. Darlington Amadasu, proceeding pro se, appeals
a district court order dismissing his civil complaint. He moves for a copy of the transcripts at the
government’s expense, for a stay of the briefing schedule, and for miscellaneous relief. The
defendants move to dismiss the appeal for lack of jurisdiction due to Amadasu’s failure to file
objections to a magistrate judge’s report and recommendation.

                                                 1
No. 07-4116            Amadasu v. Mercy Franciscan Hospital, et al.                               Page 2


         Relying on federal laws such as Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e
et seq.; as well as 42 U.S.C. §§ 1981, 1983, 1985, and 1986; the Age Discrimination in Employment
Act, 29 U.S.C. § 621 et seq.; and the Americans with Disabilities Act, 42 U.S.C. § 12201 et seq.,
Amadasu filed suit in 2001 against Mercy Franciscan Hospital, Western Hills; Mercy Franciscan
Hospital, Mt. Airy; several Mercy Hospital employees (Steven Grinnell, June Bronhert, Judy
Daleiden, Connie McCoy, Jane Doe(s), Charles Leubeck), and an attending physician (Ravi B.
Berry). Amadasu’s claims related to psychiatric treatment provided by the defendants, their failure
to hire him for various positions, and their handling of his medical records. Amadasu also asserted
supplemental state law claims such as medical malpractice. Upon filing the complaint, he was
granted leave to proceed as a pauper.
        After six years of proceedings, a magistrate judge held a hearing on December 11, 2006, to
consider assorted motions by the defendants. The magistrate judge recommended granting the
defendants’ motion for summary judgment on the medical malpractice claim because Amadasu had
not offered any expert testimony to prove causation as required by state law. The magistrate judge
further recommended granting the defendants’ motion to dismiss the action due to Amadasu’s failure
to cooperate in discovery. See Fed. R. Civ. P. 37(b), 41, and 56(c). Over the course of the
proceedings, Amadasu had not provided basic personal information to the defendants, had not
provided initial Fed. R. Civ. P. 26 disclosures, had not appeared for his deposition, and had not
appeared at a court conference.
         Amadasu moved for an extension of time to file objections to the magistrate judge’s report.
The district court granted his request, but Amadasu did not file any objections by the deadline and
instead requested another extension. Without ruling on Amadasu’s second request for an extension,
the district court adopted the magistrate judge’s report as “well-reasoned, thorough, and correct” and
noted that neither party had filed objections to the report despite a warning that the failure to do so
would result in a waiver of the right to appeal. On the day judgment was entered, Amadasu filed
objections and a cross-motion for summary judgment. A month later, the district court denied as
moot Amadasu’s request for an extension as well as his cross-motion for summary judgment.
        Amadasu filed a notice of appeal and has moved for a free copy of the transcript of the
December 11, 2006, hearing, as well as of an alleged deposition on March 28, 2002. His statement
of substantial issues includes the defendants’ failure to cooperate in discovery and judicial bias. He
also moves for a stay of the briefing schedule and for miscellaneous relief. The defendants have
filed a motion to dismiss the appeal for lack of jurisdiction due to Amadasu’s failure to file
objections to a magistrate judge’s report and recommendation. This court has not yet issued a
briefing schedule in this case, nor has any party tendered a brief.
       Before considering the aforementioned motions, we note that this court has recently decided
another appeal brought by Amadasu. Amadasu v. Christ Hosp., No. 07-3224, 2008 WL 268690 (6th
Cir. Feb. 1, 2008). Although Amadasu brought similar claims in the prior action, he named here a
completely different group of defendants: Christ Hospital; Thomas Kemme; David Parlato; Sharon
Evans; Janet Patterson; Sharyn Makrancy; Health Alliance of Greater Cincinnati Inc.; and Michael
A. Roberts. The cases can be distinguished. Amadasu had been employed and discharged by Christ
Hospital, in this proceeding he had sought employment without success at the Mercy Hospitals.
        Upon review of the motions in the present case, we first deny the motion for a copy of the
transcripts at the government’s expense. See 28 U.S.C. § 753(f). Under 28 U.S.C. § 753(f), the
United States shall pay the fees for transcripts provided to an individual with pauper status if the trial
judge or circuit judge certifies that the appeal is not frivolous, but presents a substantial question.
King v. Carmichael, 268 F.2d 305, 306 (6th Cir. 1959). Conclusory allegations in support of a
request for free transcripts do not satisfy these requirements. See United States v. MacCollom, 426
U.S. 317, 327 (1976) (holding a bare allegation of a claim is insufficient).
No. 07-4116           Amadasu v. Mercy Franciscan Hospital, et al.                               Page 3


        Here Amadasu fails to raise a substantial question on appeal. First, he does not contest that
he failed to offer expert testimony, nor does he argue that it was an improper basis for dismissal.
Second, he does not contest that his failure to cooperate in discovery, but merely attempts to argue
that dismissal was inequitable because the defendants also failed to cooperate. Third, he refers only
in passing to his failure to file objections and erroneously asserts that a district court must still
review the transcripts when reviewing a magistrate judge’s report. See United States v. Sullivan, 431
F.3d 976, 984 (6th Cir. 2005) (holding that a failure to file objections results in a waiver of the right
to challenge a magistrate judge’s findings). Finally, his assertion of judicial bias is conclusory and
appears to be improperly based on dissatisfaction with court rulings. See Liteky v. United States,
510 U.S. 540, 551 (1994) (holding that judicial rulings rarely constitute a valid basis for recusal).
        Next, we deny the defendants’ motion to dismiss the appeal. “Motions to dismiss ordinarily
may not be filed on grounds other than lack of jurisdiction.” 6 Cir. R. 27(e)(1). Despite the
defendants’ assertion to the contrary, this court does not lack jurisdiction to consider an appeal
where the appellant failed to file objections to the magistrate judge’s report. “[T]he requirement of
specific objections is procedural rather than jurisdictional . . . .” Vaughn v. Lawrenceburg Power
Sys., 269 F.3d 703, 714 (6th Cir. 2001).
        This is the seventh case filed in this court by Mr. Amadasu.
        They are, in addition to the present case, as follows:
        Case No. 04-4241      Amadasu v. Health Alliance of Greater Cincinnati, Inc.
              A Rule 34 Panel affirmed the district court in an order of
              November 7, 2005. This was the order that provided the basis for the
              res judicata ruling in Case No. 07-3224.
        Case No. 05-3222    Amadasu v. Macheret, et al.
              Rule 34 Panel disposition on December 7, 2005.
        Case No. 05-3279    Amadasu v. University Hospital, et al.
              Rule 34 Panel disposition on August 8, 2006.
        Case No. 06-3855      Amadasu v. Donovan, et al.
              Dismissed on November 27, 2006, for failure of the petitioner to file
              his appellate brief.
        Case No. 06-4564      Amadasu v. Donovan, et al.
              Dismissed on June 22, 2007, for failure of the petitioner to file his
              appellate brief.
        Case No. 07-3224    Amadasu v. The Christ Hospital, et al.
              Affirmed by published Rule 34 Opinion on February 1, 2008.
      Accordingly, all pending motions are denied. The Clerk shall accept no further pleadings
from Mr. Amadasu without approval from a panel of this court.